UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A AMENDMENT NO. 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 December 30, 2010 Date of Report (Date of earliest event reported) AQUASIL INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Nevada 000-54252 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 380 Lexington Avenue, 17th Floor New York, New York (Address of principal executive offices) (Zip Code) (888) 510-3394 Registrant’s telephone number, including area code n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 EXPLANATORY NOTE On April 15, 2011, Aquasil International Inc., a Nevada corporation, (the “Registrant”), filed its Report on the acquisition of AquaSil Inc. on Form 8-K (“Form 8-”) . The Registrant is filing this Amendment No.1 to Form 8-K (“Amendment No. 1”) to correct certain information provided under Item 2.01 Completion of Acquisition or Disposition of Assets- Mineral Substances of Mineral Silver Water.There was an error in the disclosure of the excerpt from the protocol undertaken as test protocol no 68-1 disclosing the silver content, which read 0.005 and should read 0.035.This informationhas been amended with this filing.Amendment No. 1 does not reflect events occurring after the date of the Form 8-K. ITEM 2.01 COMPLETION OF ACQUISITON OR DISPOSITION OF ASSETS MINERAL SUBSTANCES OF MINERAL SILVER WATER "Mineral Silver Water" - natural water - contains vitally important set of mineral substances and microelements, which is needed daily for the normal functioning of the human body. Chemical composition of the water “Mineral Silver Water” is determined on July 6, 2007 by Experimental Laboratory of the Standardization, Metrology, Certification Academy of Russia. Below is an extract from a test protocol undertakenand known as test protocolno. 68-1 reflecting the mineral substances and microelements: Names of the key properties, units Standards Actual reading Odor at 20C, points 0 0 Coloration, degrees 5 5 Opacity, EMF 1 Hydrogen index (PH) 6.5-8.5 8 Chlorides, mg/l 5 Sulfides, mg/l 27 Phosphates (PO3−4), mg/l Silicates (Si) mg/l 10 2.5-3.2 Nitrates (NO3), mg/l 20 4 Cyanides (CN), mg/l <0.01 Hydrogen Sulfide (H2S), mg/l <0.002 Aluminum (AL3) mg/l Beryllium (B3), mg/l <0.0001 Iron (Fe, total), mg/l Cadmium (Cd, total), mg/l <0.0005 Manganese (Mn, total) mg/l Nickel (Ni, total), mg/l <0.01 Mercury (Hg, total) mg/l <0.0005 Silver (Ag), mg/l 0.025-0.05 Lead (Ph, total) <0.005 Zink (Zn2), mg/l 5 <0.05 Sodium (Na) Boron (B, total) <0.2 Arsenic (As, total) <0.01 Permanganate oxidation, mg O2/l 3 Ammonia and ammonium – ion. mg/l <0.05 Nitrates (NO2), mg/l 2 Tensioactive substances, anionic, mg/l <0.015 Oil products, mg/l <0.04 Formaldehyde, mkg/l 5 not found Benzopyrene, mkg/l <0.0015 Hexachlorbenzene, mkg/l not found DDT (the sum of isomers), mkg/l not found Total mineralization (dry solids), mkg/l Hardness, mg-equiv./l 7 Alkalinity, mg-equiv./l 3 Calcium (Cb) mg/l 48 Magnesium (Mg), mg/l 65 8 Potassium (K), mg/l 20 Bicarbonates (HCO3), mg/l Fluoride-Ion (F), mg/l Iodide-ion (J), mg/l <0.01 ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits. Number Description Section 302 Certification - Principal Executive Officer Filed herewith Section 302 Certification - Principal Financial Officer Filed herewith Certification Pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Filed herewith Certification Pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Filed herewith SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, there unto duly authorized. AQUASIL INTERNATIONAL INC. Date: April 27, 2011 By: /s/ Ilya Khasidov Ilya Khasidov President and Chief Executive Officer Date: April 27, 2011 By: /s/ Bruce Millroy Bruce Millroy Chief Financial Officer, Principal Financial Officer and Principal Accounting Officer 3
